             Case 3:17-cv-30146-MGM Document 32 Filed 01/16/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS



MICHAEL HOOTSTEIN, pro se
       Plaintiff


       v.
                                                         CASE NO. 3:17-CV-301 46-KAR

AMHERST-PELHAM REGIONAL SCHOOL
COMMITTEE,
       Defendant




                          AFFDAVIT OF DR. MICHAEL MORRIS


       I, Dr. Michael Morris, do depose and state under oath as follows:


        1.      I am the Superintendent of the Amherst-Pelham Regional School Committee


("Committee"). I have served the Committee in that capacity since 2016.

       2.       The Committee oversees the Amherst-Pelham Regional Middle School and the


Regional High School, including the Summit Academy of the Regional High School. The


Towns of Amherst and Pelham have separate School Committees that oversee their respective


elementary schools, although I also serve as the Superintendent of the Amherst and Pelham


elementary schools under Superintendency Union #26.


       3.       I am generally familiar with the Massachusetts Department of Environmental


Protection ("MassDEP") Lead in School Drinking Water Assistance Program. The goal of the


program is to assist Massachusetts public schools to voluntarily test for lead and copper in school


drinking water. Recognizing the importance of this issue, the Committee chose to participate in


this voluntary program, along with over 150 other communities in Massachusetts. Beginning in


2016 and continuing in 2017, the Committee embarked in a rigorous testing program evaluating


the various fixtures and drinking water fountains in the Committee's schools.
                  Case 3:17-cv-30146-MGM Document 32 Filed 01/16/19 Page 2 of 4



             4.           Attached as Exhibit 5 to the Committee's Opposition to Mr. Hootstein's Motion


 for Emergency Preliminary Injunction is a spreadsheet detailing the various fixtures, the dates of


testing, and the action taken with respect to each fixture. As a result of this work, all of the


 drinking sources in all of our buildings now exceed the standards set by the U.S. Environmental


Protection Agency ("EPA") and MassDEP for both lead and copper.


             5.           I am also aware that the Massachusetts lead regulation (105 CMR 460.050)


requires that all children be tested for blood lead between the ages of 9 and 12 months, and again


at ages 2 and 3. Additionally, all children should be tested at age 4 if they live in a high risk


community in Massachusetts. Neither Amherst nor Pelham are among those communities


considered high risk.


             6.           Over the five year period ending December 31, 2017, Amherst and Pelham had no


cases of childhood lead poisoning while the state as a whole had 1,347 of confirmed blood levels


indicating lead poisoning.


             7.           To the best of my knowledge, no student in Amherst or Pelham has tested positive


for lead poisoning.


             8.          Attached as Exhibit 1 to the Committee's Opposition is a true and accurate copy


of the EPA's November 24, 2016 letter to Mr. Hootstein.


             9.          Attached as Exhibit 2 to the Committee's Opposition is a true and accurate copy


of Mr. Hootstein's letter of September 12, 2018 to the EPA's Office of the Inspector General.


             10.         Attached as Exhibit 3 to the Committee's Opposition is a true and accurate copy


of the Daily Hampshire Gazette's October 1 1, 2018 article, "EPA won't probe complaint over


lead in water in Amherst schools."




Client Matter/27988/00006/A5830063.DOCX                  2
                 Case 3:17-cv-30146-MGM Document 32 Filed 01/16/19 Page 3 of 4



              11.         Attached as Exhibit 4 to the Committee's Opposition is a true and accurate copy


of MassDEP's Final Report on the Massachusetts Assistance Program for Lead in School


Drinking Water.


             12.          Attached as Exhibit 6 to the Committee's Opposition is a true and accurate copy


of the Daily Hampshire Gazette's January 26, 2017 article, "Testing for lead, copper continues as


Amherst repairs school water pipes."


             13.          Attached as Exhibit 7 to the Committee's Opposition is a true and accurate copy


of the EPA's November 5, 2018 email to Mr. Hootstein.




Client Matter/27988/00006/A5830063.DOCX                   3
          Case 3:17-cv-30146-MGM Document 32 Filed 01/16/19 Page 4 of 4




             Signed under the pains and penalties of perjuiy this 1 6'" day of January, 2019.


                                                             AAs
                                                              /


                                                           Michael Morris
                                                           Superintendent of the Amherst-Pelham
                                                           Regional School Committee




                                       CERTIFICATE OF SERVICE


            I, David K. McCay, Esq,, hereby certify that this document(s), filed through the ECF
 system will be sent electronically to the registered participants as identified on the Notice of
 Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
 participants on January 16, 2019.

                                                                  fsl David K. McCay
                                                              David K, McCay, Esq.




CllciKM»li&fl79.W/OM^JSJ0OtS3.tiOCX                  4
